OPINION OF THE COURT
Per Curiam.
*71Respondent Zaffar Bugtti was admitted to the practice of law in the State of New York by the First Judicial Department on June 29, 1999. At all times relevant to this proceeding, his attorney registration form has reflected only a home address in Connecticut.
By order entered May 11, 2004 (Matter of Bugtti, 7 AD3d 15 [2004]), this Court granted the Departmental Disciplinary Committee’s motion to suspend respondent from the practice of law, pursuant to 22 NYCRR 603.4 (e) (1) (i), for his failure to cooperate with the Committee in its investigation of professional misconduct.
The Committee’s notice of motion to suspend specifically stated that, pursuant to 22 NYCRR 603.4 (g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension may be disbarred without further notice.
The Committee now seeks an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent from the practice of law, on the ground that he has not appeared or applied in writing to the Committee or to this Court for a hearing or reinstatement for six months since the date of the order of suspension.
Respondent, who, pursuant to an unpublished order of this Court, was served with the suspension motion by publication, has not appeared on this motion and has neither appeared nor applied in writing to the Committee or to this Court for a hearing or reinstatement in the more than six months since the date of the order of suspension.
Accordingly, the Committee’s application for an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent should be granted (see Matter of Hest, 7 AD3d 1 [2004]) and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Andrias, J.E, Ellerin, Williams, Marlow and Gonzalez, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.